On Application for Rehearing.
Our attention has been, for the first time, called to the fact that the defendant, Andrus, did not perfect his appeal by signing an appeal bond, and that in respect to him no alteration can be made in the judgment appealed from, and consequently our decree should be corrected in this particular.
The motion for rehearing has been examined and considered on other grounds therein assigned, but a careful examination of the record and our opinion have satisfied us that the appellee’s complaint is not well founded.
It is therefore ordered, adjudged and decreed that the judgment and decree herein rendered be so amended as to affirm the judgment appealed from in so far as the plaintiff, Andrus, is concerned, and that in all other respects same remain undisturbed — plaintiffs and appellants to be taxed with the costs of appeal.
Rehearing refused.